Case 8:17-cv-01551-DOC-JDE Document 263 Filed 07/17/19 Page 1 of 2 Page ID #:16923



  1   JOSEPH N. AKROTIRIANAKIS (Bar No. 197971)
       jakro@kslaw.com
  2   AARON S. CRAIG (Bar No. 204741)
       acraig@kslaw.com
  3   KING & SPALDING LLP
      633 West Fifth Street, Suite 1600
  4   Los Angeles, CA 90071
      Telephone: (213) 443-4355
  5   Facsimile: (213) 443-4310
  6   JEFFREY S. BUCHOLTZ (pro hac vice)
       jbucholtz@kslaw.com
  7   MARISA MALECK (pro hac vice)
       mmaleck@kslaw.com
  8   KING & SPALDING LLP
      1700 Pennsylvania Avenue NW
  9   Washington, DC 20006
      Telephone: (202) 737-0500
 10   Facsimile: (202) 626-3737
 11   Attorneys for Plaintiff
      ALLERGAN USA, INC.
 12
 13
 14
                               UNITED STATES DISTRICT COURT
 15
                           CENTRAL DISTRICT OF CALIFORNIA
 16
                                    SOUTHERN DIVISION
 17
 18   ALLERGAN USA, INC.,                  Case No. 8:17-cv-01551-DOC-JDE
 19          Plaintiff,                    NOTICE OF LODGING OF
                                           [PROPOSED] ORDER ENTERING
 20                       v.               PERMANENT INJUNCTION
 21   IMPRIMIS PHARMACEUTICALS, Complaint Filed: September 7, 2017
      INC.,
 22
 23          Defendant.
 24
 25
 26
 27
 28

              NOTICE OF LODGING OF [PROPOSED] ORDER ENTERING PERMANENT INJUNCTION
Case 8:17-cv-01551-DOC-JDE Document 263 Filed 07/17/19 Page 2 of 2 Page ID #:16924



  1         TO THE COURT AND DEFENDANT AND ITS ATTORNEYS:
  2         PLEASE TAKE NOTICE THAT, pursuant to the Court’s July 11, 2019 order
  3   (Dkt. No. 260), Plaintiff Allergan USA, Inc. hereby lodges with the Court its proposed
  4   order entering permanent injunction.
  5
  6   Dated: July 17, 2019                   KING & SPALDING LLP
  7
                                             By: /s/ Joseph N. Akrotirianakis
  8                                              JOSEPH N. AKROTIRIANAKIS
                                                 AARON S. CRAIG
  9                                              Attorneys for Plaintiff
                                                 ALLERGAN USA, INC.
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                1
              NOTICE OF LODGING OF [PROPOSED] ORDER ENTERING PERMANENT INJUNCTION
